 


109 HCON 28 IH: Expressing the sense of the Congress that there should be established a School Zone Safety Awareness Week to encourage schools, government, parents, and businesses in the United States to educate children and adults about safety in our Nation’s school zones.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 28 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Brady of Pennsylvania submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that there should be established a School Zone Safety Awareness Week to encourage schools, government, parents, and businesses in the United States to educate children and adults about safety in our Nation’s school zones. 
 
Whereas School Zone Safety Awareness Week promotes educating young children in order to improve their cognitive skills so they are able to effectively identify irresponsible driving behavior; 
Whereas School Zone Safety Awareness Week promotes educating drivers of all ages about the importance of abiding speed laws and stop signs in marked school zone areas; 
Whereas traffic-related pedestrian death rates are twice as high in urban areas as in rural areas; 
Whereas pedestrian injury remains the second leading cause of unintentional-injury-related death among children ages 5 to 14; 
Whereas the United States values educational programs that encourage safety in our Nation’s school zones; 
Whereas the Nation’s kindergarten, elementary, and secondary education system should strive to educate children and parents about the importance of school zone safety; 
Whereas the understanding and education of the primary causes of pedestrian/child-related accidents in school zones is an important part of promoting safer walking environments; 
Whereas walking is a fundamental component of physical fitness for children, and it is essential that children have the ability to walk safely in school areas; 
Whereas many organizations such as National Safe Kids Campaign (partnered with FedEx Express) have worked to perform nationwide surveys of speeding in school zones as part of a larger initiative to create safer walking environments for children; and 
Whereas the establishment of the last week of August in every year as School Zone Safety Awareness Week would encourage schools, government, parents, and businesses in the United States to educate children and adults about safety in our Nation’s school zones: Now therefore, be it 
 
That it is the sense of the Congress that there should be established a School Zone Safety Awareness Week to encourage schools, government, parents, and businesses in the United States to educate children and adults about safety in our Nation’s school zones. 
 
 
